Citation Nr: 1142473	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  04-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as chloracne.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.  

The Board previously remanded the case to the RO in October 2007, April 2009 and January 2010.  It has now been returned to the Board for appellate disposition.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a skin condition in service or for many years thereafter.

2.  The Veteran currently is not shown to have chloracne that is due to his presumed exposure to Agent Orange while serving in the Republic of Vietnam.    

3.  The Veteran is not found to have presented competent lay assertions sufficient to establish a diagnosis of chloracne or credible lay assertions sufficient to establish a continuity of symptomatology referable to another chronic skin condition beginning in service.  

4.  The currently demonstrated skin disability variously described as folliculitis and florid rosacea or facial seborrhea is not shown to be due to the Veteran's presumed exposure to Agent Orange or another event or incident of his active service.  

5.  Beginning on May 3, 2004, the service-connected disabilities were those of prostate cancer s/p radical retropubic prostatectomy with bilateral pelvic lymphadectomy, rated as 40 percent disabling; impotence associated with prostate cancer s/p radical retropubic prostatectomy with bilateral pelvic lymphadenectomy, rated as 20 percent disabling; and fecal incontinence associated with for prostate cancer s/p radical retropubic prostatectomy with bilateral pelvic lymphadectomy, rated as 10 percent disabling.  His combined disability rating is 60 percent.

6.  The Veteran is shown to have experienced increased bowel and bladder impairment and weakness of the left leg requiring the use of a cane after undergoing radiation therapy for a recurrence of the service-connected prostate cancer in May 2005.   

7.  The service-connected prostate cancer and related treatment residuals currently are shown as likely as not to prevent the Veteran from securing and following substantially gainful employment that would be consistent with his education and most recent employment background in doing manual labor.



CONCLUSIONS OF LAW

1.  The Veteran's skin disability manifested by folliculitis and florid rosacea or facial seborrhea is not due to disease or injury that was incurred in or aggravated by active service; nor does he have chloracne that is due to his presumed exposure to Agent Orange in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  By extending the benefit of the doubt to the Veteran, a TDIU rating by reason of service-connected disability is assigned.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  

However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  

However, the VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  

Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, prior to the rating decision at issue, the Veteran was sent a letter in June 2001 which explained VA's obligations pursuant to VCAA and what the evidence needed to show in order to establish service connection for a claimed disability.  

The Veteran was sent a letter in March 2006 that explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.  He was sent another letter in May 2006 which explained what the evidence needed to show in order to establish service connection for a claimed disability and what the evidence needed to show in order to establish entitlement to TDIU rating.    

The letter also provided information about VA's duty to assist him with obtaining evidence in support of his claim.  The Veteran's claim was thereafter readjudicated, most recently in a May 2011 Supplemental Statement of the Case (SSOC), thereby curing any pre-decisional notice errors.    

In addition to its duty to provide notice to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary in order to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and written statements that were submitted by the Veteran.  

The Veteran contends that there are additional treatment records that are in the possession of the Central Intelligence Agency (CIA).  He wrote that he requested copies of these records, but received only examinations stating that his medical conditions were within normal limits.  VA requested medical records from the CIA, but was informed that there were no records pertaining to the Veteran and that the CIA did not release medical records of its employees.  

The Board therefore concludes that these records, if they exist, are unavailable and that no further attempts to obtain them are required.  

The Veteran was afforded VA examinations with respect to his claims.  The examinations relevant to the Veteran's prostate cancer adequately documented the symptoms of that disability.  The Veteran's skin was examined for VA on three occasions.  

The first examination was determined by the Board to be inadequate because it was unclear whether the fee-basis examiner had the requisite expertise to render a diagnosis of chloracne.  

Therefore, a second VA examination was scheduled.  This appears from the record to have been performed by a dermatologist as required by the October 2007 remand.  

Another VA examination was performed in 2008 appears to have been performed by a VA dermatologist.  While the Board remanded the case in January 2010 in to have the RO schedule the Veteran for a third examination, the Veteran refused to appear for this examination.   

Moreover, a review of the Veteran's correspondence dated in January 2010 reflects that he clearly is unwilling to attend any VA examination insofar as he believes that it would be a "waste of both [VA's] time and [the Veteran's]."  

Similarly, the January 2010 remand instructed that the Veteran be scheduled for an examination to determine whether his service-connected disabilities precluded him from performing substantially gainful employment, but the Veteran refused to attend this examination.  

Therefore, no relevant information could have be obtained in this regard.  Moreover, insofar as the Veteran explicitly refused to attend any additional VA examinations, no further assistance in this area is warranted.  

For these reasons, the Board finds that VA satisfied its obligations pursuant to VCAA.

The Board also finds that there was substantial compliance with the directives set forth in its January 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  

The remand instructed that the RO update the Veteran's address, contact him to identify any recent medical treatment for his service-connected disabilities, obtain any identified or relevant records, afford him another skin examination as well as a comprehensive examination to determine the current severity of his service-connected disabilities and their functional effects and that readjudicate the Veteran's claims.  

The correspondence from VA to the Veteran reflects that his address was updated.  He was requested to identify additional treatment in a January 2010 letter, but the Veteran did not identify any additional treatment or provide any releases after receiving this letter.  

As previously discussed, the Veteran was scheduled for the appropriate examinations, but he refused to appear.  His claims were thereafter readjudicated in a May 2011 SSOC.  


Service connection

The Veteran asserts that he developed chloracne after being sprayed with Agent Orange during his service in the Republic of Vietnam.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, if a Veteran was exposed to a herbicide agent then certain diseases, including chloracne or other acneform disease consistent with chloracne, will be considered service connected even though there is no record of such disease in service.  A Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  

Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  In this case, the record shows that the Veteran served in the Republic of Vietnam; therefore, his exposure to herbicides is presumed.

However, the Veteran's service treatment records are negative for complaints or findings referable to a skin disorder.  Significantly, at the time of his separation examination, his skin was noted to have been normal.  

The Veteran initially was afforded a fee-basis examination for VA by a physician who had a specialty in internal medicine in July 2002 when he reported having chloracne that was diagnosed in 1970.  He described developing constant mild acne-form lesions that became pustular, oozing, itching, crusting, shedding and causing ulcers every few months and added that no treatment was available.  He reported experiencing constant low grade chloracne with flare-ups every few months and lasting 1 or 2 weeks, with symptoms.  The lesions reported involved the face, hands, scalp, neck, arms and abdomen.  

On examination, it was reported that the Veteran had scattered peeling acne-form lesions on the chest, scalp and face.  There was no ulceration, exfoliation or crusting.  They were not associated with a systemic disease or a nervous condition.  

The examiner diagnosed "chloracne with intermittent flares, probably due to herbicide exposure by the Veteran's history."  There were no photographs taken because he had no significant lesions, he just had mild acne without pustules or drainage.  

While this fee-basis examiner, who was not a dermatologist, diagnosed chloracne, it was unclear whether the diagnosis represented a competent opinion based upon the examination findings observed at that time or a comment based solely on the Veteran's statements that his skin findings had been diagnosed as being due to chloracne in the past. 

The Veteran was afforded another VA examination in May 2007 after the Board had instructed that this examination be performed by a dermatologist.   While it was initially unclear whether the examiner was a dermatologist, subsequent information from VA confirmed that the examiner was a dermatologist.  

At that examination, VA dermatologist reported that the skin showed findings of a "widespread folliculitis."  This was further described as a generalized excoriated folliculitis on the trunk and extremities, most markedly on the right leg.  The examiner indicated that the exact etiology of the folliculitis was unclear.  

The VA dermatologist suggested that the Veteran be sent to a dermatologist for a skin biopsy to determine the diagnosis.  He opined that it would be speculative to state that the Veteran's skin disorder was related to his service between 1966 and 1969.  The examiner diagnosed folliculitis, etiology undetermined, exposed surface area 15%, body surface area 35%. 

In a letter dated in September 2007, the Veteran wrote that he was diagnosed with chloracne while he worked for the CIA. 

The Veteran was reexamined in December 2008.  At that time, the Veteran reported that, while he was in Vietnam, he developed a chemical-like burn of his facial skin.  At the time of the examination, the Veteran was noted to have florid rosacea and facial seborrhea.  There was sun damage and excoriated skin over the face and body.  

The examiner opined that it would be speculative to relate these problems to herbicide exposure.  He noted that the Veteran did not have chloracne.  He recommended that the Veteran be sent to a dermatologist for treatment. 

In a letter dated in January 2009, the Veteran stated that the VA examiner who performed the December 2008 examination told him that he had never seen chloracne.  

The Veteran also submitted a partial, undated medical record that indicated that he had reported having a frequent skin rash with itching since he participated in the Vietnam War.  The record noted that there were multiple scratches and a scattered skin rash primarily in the trunk area.  

The Veteran also wrote that he was treated for a skin condition in service with special soap, isopropyl alcohol, and calamine lotion.  

In a July 2009 letter, the Veteran again expressed that the VA examiner told him that he had never seen chloracne before.  The Veteran also asserted that his folliculitis was due to his prostate cancer because he sometimes got feces on his legs from uncontrolled bowel movements.  He reiterated that a doctor in the CIA told him that he had chloracne.  The Veteran reported having had skin problems ever since returning from Vietnam.  

In a January 2010 written statement, the Veteran asserted that, when he returned from Vietnam, he was treated by a VA dentist who diagnosed him with chloracne.  VA dental treatment records from 1970 are of record, but do not show a diagnosis of chloracne.  

The Veteran reported that, in service, he had a skin reaction that was similar to a chemical burn on his face, arms, head and neck and developed white pimples and small bumps later on.  

Based on a careful review of the evidence of record, the Board finds the Veteran does not have chloracne or another chronic skin disorder that had its clinical onset during his period of active duty, including while serving in the Republic of Vietnam.  

To the extent that the fee-basis examiner who conducted the July 2002 examination and diagnosed chloracne was not a dermatologist, the Board must rely on the opinion of the VA dermatologist in December 2008 who specifically noted that the Veteran's skin problem did not represent chloracne.   Thus, the Veteran's lay assertions that he was diagnosed with chloracne in the past are not found to be competent.      

While the Veteran also indicated that he received a chemical-like burn over much of the exposed areas of his body in Vietnam and was observed to have a skin disease shortly after service, the medical evidence from service does not show that he had related treatment during service and expressly rule out the presence of skin disease at the time of the separation examination.  To this extent, the Veteran's current lay assertions alone, in the Board's opinion, are not sufficient to establish the onset of any chronic skin disease beginning in service.     

Moreover, the Veteran is not shown to have had any burn-like manifestations at any of the examinations.  While one of the examiners recorded his history of an in-service chemical-like burn, he did not relate any current dermatological problems to a burn or any other event of the Veteran's service.  

To the extent that the Veteran first reported having skin problems since service and referred to having acne-like pustules on the face shortly after service in connection with his claim for compensation benefits filed many years after service, these lay statements are not found to be credible for the purpose of establishing a continuity of symptomatology.    

The Veteran also claimed that his folliculitis was secondary to fecal incontinence that resulted from his prostate cancer.  This is not borne out by the evidence because the Veteran has folliculitis over many areas of his body including his trunk which would not have been affected by such episodes.  

There is no medical evidence linking the Veteran's folliculitis to his service-connected prostate cancer, and the Veteran lacks the specialized medical expertise that would be necessary in order to make such a connection.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine may not be applied in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Accordingly, on this record, service connection for a skin disorder is denied.


TDIU

The Veteran asserts that he is prevented from working due to the residuals of the service-connected prostate cancer, including that due to urinary and fecal incontinence. 

From October 1, 2001 to September 28, 2003 the Veteran was service connected for prostate cancer  status post (s/p) radical retropubic prostatectomy with bilateral pelvic lymphadectomy and assigned a noncompensable rating and for impotence associated with prostate cancer s/p radical retropubic prostatectomy with bilateral pelvic lymphadenectomy, rated 20 percent disabling.  His combined disability rating was 20 percent.  

From September 29, 2003 to May 2, 2004 the service-connected prostate cancer  s/p radical retropubic prostatectomy with bilateral pelvic lymphadectomy was assigned  a 40 percent rating, and impotence associated with prostate cancer s/p radical retropubic prostatectomy with bilateral pelvic lymphadenectomy remained rated as 20 percent disabling.  His combined disability rating was 50 percent.  

Beginning May 3, 2004 the service-connected prostate cancer  s/p radical retropubic prostatectomy with bilateral pelvic lymphadectomy remained rated as 40 percent disabling, the impotence associated with prostate cancer s/p radical retropubic prostatectomy with bilateral pelvic lymphadenectomy remained rated as 20 percent disabling, but fecal incontinence associated with for prostate cancer  s/p radical retropubic prostatectomy with bilateral pelvic lymphadectomy was rated as 10 percent disabling.  His combined disability rating currently is calculated to be 60 percent.  

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that if there is only one such disability, that disability is at least 60 percent disabling, and if there are two or more disabilities, at least one disability is a minimum of 40 percent disabling and there is sufficient additional disability to bring the combined rating to at least 70 percent. 38 C.F.R. § 4.16(a). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. 

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2011).  

A letter from the Veteran's private physician dated in April 2001 noted that the Veteran had a radical retropubic prostatectomy in March 2001 and was recovering unremarkably and without complications.  Later treatment records show continuing treatment for prostate cancer and its residuals, including radiation treatment.

At the VA examination dated in July 2002 that Veteran reported being unemployed.  He was impotent and, when urinating, had a hesitant stream and occasional mild stress incontinence.  He did not wear a pad or an appliance.    

In an October 2003, the Veteran noted that he was self employed as a home improvement contractor.  He noted that he could not lift heavy materials any longer because his abdomen and groin areas ached, and he leaked from the urethra and rectum.  He reported urinating once or twice per hour and having to wear pads when he did heavy work.

The Veteran was reexamined by VA in May 2004.  At that time, he reported having been impotent since his prostate surgery.  He was incontinent of urine, using 4 pads daily.  He urinated 2 times per hour during the day and every 2 hours in the evening.  Occasionally, he was incontinent of feces if he lifted a heavy object.  He was followed by his urologist every 3 to 4 months.

On his VA Form 9 dated in June 2004 the Veteran reported that it was difficult for him to work because he had to urinate every 20 minutes.

In a private treatment record dated in February 2005, a specialist in radiation oncology noted that the Veteran was being evaluated because of a rising PSA post-prostatectomy.  Based on his evaluation of the Veteran, the specialist opined that this most likely represented a local recurrence of the cancer and that his plan was to treat the pelvis and prostate bed and the prostatic fossa with radiation.  It was noted that the Veteran tolerated the radiation therapy fairly well with typical bowel and bladder changes.  

In January 2006, during follow up, the Veteran reported having nocturia about 5 to 6 times.  He also reported having left thigh pain.  In August 2007, the Veteran was noted to have left thigh weakness and to use a cane.

The Veteran submitted a letter from a former employer dated in October 2007 and received by VA in October 2009.  He reported knowing the Veteran for nine years and periodically employing him to do handy-man work around his house.  He added that, in the last two years, the Veteran no longer had the ability to do the work and was not able to walk properly or to climb a ladder.  

The Veteran also reported having problems with toilet use and personal hygiene.  He seemed to have only limited stamina and could only work for approximately 1 hour without resting.  He no longer employed the Veteran because he worried that the Veteran might fall and injure himself on his property.  

In an undated statement, the Veteran wrote that he stopped working two years ago.  He reported changing diapers and pads a couple of times a day, but this did not help because of the odor.  He felt that the radiation treatment damaged his left leg and made him very clumsy.  He stayed near the toilet due to his fecal incontinence because he sometimes did not make it to the bathroom in time.  

In an undated letter, the Veteran wrote that radiation therapy for his prostate cancer caused hip pain and that he now had trouble walking.  

In a September 2009 letter the Veteran wrote that he had been incontinent since his prostate surgery and had to wear a diaper.  At times, the diaper would not contain his feces and leaked.  When he bent over, he sometimes had fecal flow.  The radiation treatment for his prostate cancer caused difficulty in walking and moving.  His hip joints hurt.  The pain was so restrictive that he could no longer work.  

In a January 2010 statement, the Veteran reiterated that his hip joints hurt and that he was somewhat incontinent.  

The evidence of record shows that the Veteran graduated from college and received a master's degree and had worked as a medical technician.  He also reports having worked for the CIA from 1975 to 1991.  

During the initial part of the appeal period, the Veteran was actually employed working as a self-employed home improvement contractor.  He reportedly stopped working sometime around 2005, although the actual date is unclear from the record.  

While the Veteran reports having various health problems, he is shown to have complaints of hip pain or difficulty in walking following the radiation treatment in 2005 for a likely recurrence of the service-connected prostate cancer.  

The Veteran attributes these problems to side effects from radiation treatment, and the recent private treatment records tend to support the Veteran's lay assertion of having significant functional impairment caused by the recent treatment of his service-connected prostate cancer.   

Moreover, the problems with lifting and stamina due to weakness are shown as likely as not to be due to a recurrence of the service-connected prostate cancer.  

Moreover, the prostate cancer residuals are now shown to include increasing urinary and fecal incontinence that would prevent him from working at any type of manual labor.  While he is shown to have an educational background consistent with sedentary employment, his work history suggests that relocation to office work might not feasible at this point given his permanent infirmities and the possibility that he might be experiencing recurrent prostate cancer.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not is precluded from performing all forms of substantially gainful employment consistent with his employment background by his service-connected disabilities.  

In resolving all reasonable doubt in the Veteran's favor, the assignment of a TDIU rating by reason of service-connected disability is warranted 



ORDER

Service connection for a skin disorder is denied.

A TDIU rating by reason of service-connected disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


